 



Exhibit 10.1
AMENDMENT TO
PROMISSORY NOTE
          This Amendment to Promissory Note (the “Amendment”) is entered into as
of March 23, 2007 by and between [HOLDER] (“Holder”) and Global Telecom &
Technology, Inc. (formerly Mercator Partners Acquisition Corp.), a Delaware
corporation (the “Company”).
          WHEREAS, the Company issued to Payee a Promissory Note dated
October 15, 2006 in the principal amount of $[AMOUNT] (the “Note”), which Note
was part of a series of Promissory Notes (collectively, the “Notes”) each due on
June 30, 2007 issued to the Holder and other holders of shares of Global
Internetworking, Inc. (“GII”) and European Telecommunications & Technology
Limited (“ETT”) in connection with the deferral of certain payments of cash
against the Company’s purchases of their shares of GII or ETT; and
          WHEREAS, the Company and Holder desire to extend the maturity date of
the Note and modify other terms of the Note in connection with such extension;
          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and Holder agree as follows:

  1.   The “Maturity Date” shall be defined for all purposes in the Note as
April 30, 2008.     2.   Section 1(a) of the Note shall be deleted in its
entirety and replaced with the following:         Interest on the outstanding
principal balance of, and all other sums owing under this Note, which are not
past due, shall accrue and be payable at a rate which is equal to the following
during the applicable stated period (each being the “Note Rate”):

         
 
  October 15, 2006 – March 31, 2007   Six Percent (6%) per annum
 
  April 1, 2007 – June 30, 2007   Eight Percent (8%) per annum
 
  July 1, 2007 – October 31, 2007   Ten Percent (10%) per annum
 
  November 1, 2007 – December 31, 2007   Twelve Percent (12%) per annum
 
  January 1, 2008 – March 31, 2008   Fourteen Percent (14%) per annum
 
  April 1, 2008 and thereafter   Sixteen Percent (16%) per annum

      Interest shall be computed for the actual number of days which have
elapsed, on the basis of a 365-day year.

  3.   Section 1(b) of the Note shall be deleted in its entirety and replaced
with the following:         To the fullest extent permitted by applicable law,
if the Note is not repaid by the Company by the Maturity Date, a premium of two
percent (2%) interest (per annum) (the “Past Due Rate”) will be applied in
addition to the Note Rate. The Past Due Rate shall apply in such event
retroactively to January 1, 2008, and shall continue to apply following the
Maturity Date until such time as all sums not paid when due and payable under
this Note are paid in full.     4.   Section 2 of the Note shall be amended to
add the following two sentences at the end of the Section:         No prepayment
shall be made against any of the Notes unless a prepayment is made against all
of the Notes such that the amount prepaid against each Note shall bear the same
ratio to the amount then due under such Note as the total prepayments against
all of the Notes bears to the amounts then due under all of the Notes.
Furthermore, no prepayment shall be made against any of those promissory notes
issued by the Company on October 15, 2006 and due on December 29, 2008 until
such time as this Note is paid in full.     5.   This Amendment is an instrument
executed under seal and is to be considered effective and enforceable as of the
date set forth on the first page hereof, independent of the date of actual
execution and delivery. Except as amended by this Amendment, the Note shall
remain in full force and effect, enforceable in accordance with its terms.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



                         
ATTEST:
      COMPANY:            
 
                                Global Telecom & Technology, Inc.
 
                       
 
      By:       (Seal)        
 
                       
Name:
                       
 
                       
ATTEST:
      HOLDER:            
 
                       
 
      [HOLDER]            
 
                       
 
      By:       (Seal)        
 
                       
Name:
                       

 